[Cite as Coomes v. Coomes, 2019-Ohio-2675.]



                                 IN THE COURT OF APPEALS

                        TWELFTH APPELLATE DISTRICT OF OHIO

                                      CLERMONT COUNTY




 JOHN COOMES,                                     :

       Appellant,                                 :         CASE NO. CA2019-01-003

                                                  :                 OPINION
    - vs -                                                           7/1/2019
                                                  :

 JENNIFER COOMES,                                 :

       Appellee.                                  :


          APPEAL FROM CLERMONT COUNTY COMMON PLEAS COURT
                     DOMESTIC RELATIONS DIVISION
                         Case No. 2015DRB01089



John J. Coomes, 4934 Ford St., Suite 201, Speedway, Indiana 46224, pro se

Zachary D. Smith, Centennial Plaza III, 895 Central Ave., Suite 305, Cincinnati, Ohio
45202, for appellee


        S. POWELL, J.

        {¶ 1} Appellant, John Coomes ("Husband"), appeals the decision of the

Clermont County Court of Common Pleas, Domestic Relations Division, finding his

objections to a magistrate's decision requiring him to pay certain fees and costs

incurred by appellee, Jennifer Coomes ("Wife"), were untimely filed.1 For the reasons



1. Pursuant to Loc.R. (6)(A), we sua sponte remove this appeal from the accelerated calendar for the
purpose of issuing this opinion.
                                                                       Clermont CA2019-01-003

outlined below, we reverse the domestic relations court's decision and remand this

matter to the domestic relations court for further proceedings.

        {¶ 2} On December 14, 2016, Husband and Wife were divorced. Following

their divorce, both Husband and Wife moved the domestic relations court to order the

other to pay certain fees and costs they had incurred while litigating several post-

decree matters. After holding a hearing on the matter, a domestic relations court

magistrate issued a decision ordering Husband to reimburse Wife for a portion of her

fees and costs. The magistrate's decision was filed on October 22, 2018.

        {¶ 3} Pursuant to Civ.R. 53(D)(3)(b)(i), "[a] party may file written objections to

a magistrate's decision within fourteen days of the filing of the decision[.]" Considering

the magistrate's decision was filed on October 22, 2018, Husband was required to file

any objections to the magistrate's decision by November 5, 2018. According to the

domestic relations court's Loc.R. DR 5, Husband had the option of filing his objections

via facsimile "24 hours per day seven days per week." The domestic relations court's

Loc.R. DR 5 also provides that "[p]leadings and other documents sent by fax and

accepted by the Clerk of Courts are considered filed as of the date and time the Clerk

of Courts received the fax."

        {¶ 4} On November 5, 2018 at 8:36 p.m., Husband filed objections to the

magistrate's decision via facsimile in accordance with the domestic relations court's

Loc.R. DR 5. This is confirmed by a facsimile coversheet contained in the record that

notes Husband filed his objections via facsimile on "2018-11-06 00:36:46 GMT."2 But,

despite being timely filed via facsimile, Husband's objections contain a timestamp


2. The abbreviation "GMT" stands for Greenwich Mean Time. Greenwich Mean Time is four hours
ahead of Eastern Standard Time, the time zone where the domestic relations court is located. Therefore,
while the facsimile coversheet indicates Husband filed his objections on November 6, 2018 at 12:36
a.m. Greenwich Mean Time, that is the equivalent to Husband filing his objections on November 5, 2018
at 8:36 p.m. Eastern Standard Time.
                                                  -2-
                                                                          Clermont CA2019-01-003

indicating his objections were not filed until the following day on November 6, 2018 at

7:34 a.m.

        {¶ 5} On December 5, 2018, the domestic relations court issued a decision

affirming and adopting the magistrate's October 22, 2018 decision. In so holding, the

domestic relations court found Husband's objections to the magistrate's decision were

untimely filed on November 6, 2018 rather than timely filed via facsimile on November

5, 2018. Husband now appeals from the domestic relations court's decision, raising

the following single assignment of error for review.

        {¶ 6} THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING

PLAINTIFF APPELLANT'S OBJECTION TO BE UNTIMELY.

        {¶ 7} In his single assignment of error, Husband argues the domestic relations

court erred by finding his objections to the magistrate's October 22, 2018 decision were

untimely filed. We agree, as the record indicates Husband's objections were filed via

facsimile on November 5, 2016 at 8:36 p.m. Pursuant to domestic relations court's

Loc.R. DR 5, Husband's objections to the magistrate's decision were timely in that his

objections were filed within the 14-day timeframe as required by Civ.R. 53(D)(3)(b)(i).

Therefore, because Husband's objections were timely filed, Husband's single

assignment of error is sustained and this matter is reversed and remanded to the

domestic relations court for further proceedings.3

        {¶ 8} Judgement reversed and remanded.


        HENDRICKSON, P.J., and RINGLAND, J., concur.




3. We note that in accordance with this court's Loc.R. 11(D)(1)(a), Husband attached to his brief a final
appealable entry that was not the same entry attached to Husband's notice of appeal. Fortunately for
Husband, this court does not rely solely on the appellant's brief but instead reviews the entire record on
appeal.
                                                    -3-